 NATIONALCASH REGISTERCOMPANY27NATIONAL CASHREGISTERCOMPANYandUNITEDSTEELWORI.ERS OFAMERICA, C. I. 0., PETITIONER.CaseNo. 9-RC-1124.July8, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The Petitioner seeks a unit composed of all production and main-tenance employees at the Employer's Dayton, Ohio, plant, excludingall clerical, technical, professional, and "Co-op" employees, students,instructors,medical department employees, watchmen, guards, jobleaders, foremen, all supervisors as defined in the Act, and all em-ployees presently covered by contract with five AFL printing tradeunions.2The Employer and the Intervenor contend that the pro-posed unit is too limited in scope, asserting that the only appropriateunit should include, in addition to the employees sought by the Peti-tioner, all the classifications and categories of employees in the presentcontractual unit who have been represented by the Intervenor for a' In support of motions to dismiss,the Employerand N. C. R. Employees IndependentUnion, herein called theIntervenor, contend that an agreementexecuted on August 23,1950,coveringthe employeesinvolved herein,constitutes a bar. In 1949, the partieshad executed a contract to be effective for a 2-yearperiod, and for yearlyperiods thereafterunless terminatedby 90-day writtennotice.The 1950 agreement,executed 5 monthsbefore the anniversarydate of the 1949 contract,extended the terms of that contractfor a 3-year period,or until April 29, 1954, and contained a similar automatic renewalclause.As the petition was timelyfiledwith respect to the 1949 contract's auomatic renewaldate,we find that neither that contract,nor the extended agreement,isa bar to thisproceeding.LouisvilleRailway Company,94 NLRB 20:ConsolidatedWestern steelCorp.,93 NLRB 1199.Accordingly,the motions to dismiss are hereby denied.In the event the Board finds the requested unit to be inappropriate,the Petitionerdesires in the alternative to represent any unit the Board deems to be appropriate,includingthe presentcontractualunit representedby the Intervenor.95 NLRB No. 11. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod for more than 10 years, plus the employees in the Employer'sslitting plant located at Washington Court House, Ohio.The Employer is engaged in .the manufacture of cash registers andother types of business machines. In 1949, because of the need forexpanding its highly integrated and varied Dayton plant facilities,the Employer acquired a plant at Washington Court House, Ohio,about 38 miles from Dayton, to which it removed its paper slittingoperations.Although the Washington Court House plant is notengaged in any phase of machine production, its operations form anintegral link in the Employer's production process, as the small paperrolls produced there are essential to the operation of the cash registersand other machines manufactured by the Employer.Like the Dayton plant, the Washington Court House plant is underthe general supervision of the Employer's vice president in charge ofmanufacturing.The handling of labor relations matters for bothplants is centralized in Dayton.Likewise, certain administrativehousekeeping functions, such as the placing of orders for paper andsupplies, are centered in Dayton.Although employees in the twoplants have separate plant seniority, all have the same general work-ing conditions and enjoy similar employee benefits. It appears thatthe Intervenor represented the employees engaged in the slitting opera-tion as part of the plant-wide unit when they were quartered in theDayton plant.On July 20, 1949, the provisions of the April 1949contract covering all production and maintenance employees at Day-ton,mentioned above, were, extended by a supplemental agreementto embrace specifically the employees in the Washington Court Houseplant.At all times since that date, the Intervenor has representedthe employees at that plant.In view of the integration of operations, centralized administra-tion, unified control of labor relations, and community of employeeinterests in the two plants, and as the employees in both plants areat present represented in a single unit, we find that the WashingtonCourt House employees should be included in the unit with the pro-duction and maintenance employees of the Dayton plant.'Further,as the Petitioner has indicated its willingness to represent the Wash-ington Court House employees, together with any other categoriesof employees found by the Board to be properly a part of the ap- _propriate unit, and because we are administratively satisfied that thePetitioner has an adequate showing of interest in the broader unithereinafter established, we shall not dismiss the petition but shalldirect an election in a unit including both plants.8See GlassFibers,Inc.,93 NLRB 1289;Central Cooperative Wholesale,93 NLRB 1,Cf.McBryde Sugar Company,Ltd., et al.,93 NLRB 1071;andSouthwest Truck BodyCompany,93 NLRB 1341. 14ATIONALCASH REGISTERCOMPANY29The partiesare in disagreementas to the categories and classifica-tions of employees. discussed below, whom the Petitioner seeks toexclude, but whom the Employer and the Intervenor would include,primarily on the basis of their past inclusion in the contractual bar-gaining unit.In this connection, the Employer and the Intervenorurge that the history of collective bargaining should be determinativeof the unit problems involved in this proceeding.Although bargaiii-ing history is a factor which the Board accords consideration in de-termining the appropriateness of a unit, it is nevertheless not neces-sarily conclusive where other impelling unit considerationsare alsopresent.'Clerical employees.-Ofthe approximately 930 class "D", or "rank-and-file," clericalemployees, about 172 are classifiedas time writers,assistant clerks,and head clerks. Seventy-six others areclassified asfactory clerks and are assigned, together with the afore-mentionedclassifications, to various plant manufacturing departments.Allhave their quarters on the production floor, or adjacentthereto.Theymaintain various production records such as factory time-cost cards,employee attendance records, and render general clerical assistanceto the foremen.None possesses or exercisesany supervisory author-ity..The remainderof the class"D" employees are assigned to var-ions administrative offices such as the production and export, do-mestic and overseassales, costs,comptroller, stock order, payroll,purchase, industrial relations, supply orders,sales record,invoicecontrol, and sales order offices, where they perform duties customarilyperformed by office clerical employees.As the interests and work-ing conditions of the office employees differ substantially from thoseof the productionand maintenanceemployees, we shall, in accordwith well-established Board policy, exclude theoffice clerical employees from the production and maintenance unitsHowever, as itis clear that the time writers,assistantclerks, head clerks, and thefactory clerks are plant clerical employees, we shall follow Boardpractice and include them in the unit .6Co-operative students.-Thereare two groups of co-operative stu-dents; the first consisting of about 74localhigh school students andthe second comprising 39 university students majoring in variousfields of engineering.The high school co-operative students beginworking part time in their third year of schooland are assigned tothe mailing department, where they performmessengerwork through-out the plant.After completing their high school courses, from 70 to4KohlerCompany,93 NLRB 398.6 GeneralMotorsCorporation,79 NLRB 341 ;Westinghouse Electric Corporation,89'NLRB 8, 28.6Goodman Manufacturing Company,58NLRB 531;ArtMetal ConstructionCompany,75 NLRB 80;Northwest Engineering Company, 73NLRB40; andWeldingShipyards,Inc.,81 NLRB 936. 30DECISIONSOF NATIONAL LABORRELATIONS BOARD75 percent of these -employees obtain full-time employment with theEmployer, most of the boys receiving assignments as apprentices inthe several crafts, and the girls receiving assignments to factory andoffice clerical positions.The university co-operative students begintheir employment after their first semester in college, working periodsof 5 and 7 weeks at a time, followed by like periods of study at thecolleges where they are enrolled.While working in the plant, theyare assigned to the research, engineering, tool planning, tool design-ing, standards and cost control departments, and various supervisors'offices.During the periods of their employment, the Employer ratesthem on their work performance for the universities where they arematriculated.Although some of the university co-operative studentsobtain responsible professional or management positions with theEmployer after their graduation, it is clear that their employment inmost instances is in technical or professional work and is merelyincidental to their education.In view of the divergent nature oftheir interests, we shall exclude the university co-operative studentsfrom the unit.?However, in another proceeding concerning the Employer, theBoard held that the duties performed by high school co-operative stu-dents similar to those involved herein were such as to warrant theirinclusion in the unit with the other employees."As there has beenno material change in the Employer's operations since the date ofthat decision, and because it is evident that the high school co-opera-tive students have a reasonable expectation of eventually becomingregular employees, we shall include them in the unit, and in accord-ance with Board policy, shall permit them to vote in the electionhereinafter directed.Alleged technical employees.-ThePetitioner would exclude withinthis category 9 artists within the advertising department, 245 engi-neering department employees, including 134 model makers and 12detailers, and 106 employees in the research department.The artistsare principally engaged in making posters for use in plant safety andeducational programs.Model makers, although assigned to the engi-neering division, are in fact production employees engaged in makingnew parts and the assembly of such parts into finished models for en-gineering purposes.They perform practically the same duties as anumber of the production employees in the manufacturing division,receive comparable pay, and have the same benefits.The remainingemployees in the engineering division are for the most part technicalemployees, including a number who have professional and specializedtraining, such as engineers, physicists, designers, electronics laboratorytechnicians, blueprint operators, and detailers, or draftsmen, who are'The American Rolling Mill Company,73 NLRB 617.eNational Cash Register Company,74NLRB 1350. NATIONAL CASH REGISTER COMPANY31primarily engaged in the designing and development of the variousmachines manufactured by the Employer.The employees in the research department are likewise skilled tech-nical employees.In that group are 29 professional employees, suchas chemical engineers, chemists, metallurgists, and several other classi-fications of engineers.Also within that department are a number oflaboratory technicians, process control technicians, designers, manu-facturing chemists, laboratory assistants, laboratory testers, processcontrol assistants, and 6 instrument repairmen.With the exceptionof the instrument repairmen, all these research department employeesare engaged in varying phases of produce research and testing. Inthe course of their duties they maintain and operate the Employer's4 research laboratories and 11, process control laboratories.Although the instrument remairmen have their headquarters in theinstrument control laboratory, they work throughout the plant re-pairing gauges and other instruments, performing duties that are verysimilar to those of some of the plant maintenance men.It is clear from the foregoing that the artists and the employees inthe engineering and research departments, with the exception of themodel makers and instrument repairmen, perform work of a technicalnature, and lack a community of interest with the production andmaintenance employees.. We shall therefore adhere to Board prac-tice and exclude the artists and technical employees in the researchand engineering departments from the unit.9.As the model makersand the instrument repairmen are engaged in work very similar tothat of other production and maintenance employees, and their inter-ests are more closely allied with the latter group than with the tech-nical employees, we shall include them in the unit ."oAnalyzers.-The16 or 17 employees in this classification work inthe assembly departments under the foremen of those departments.They examine orders for machine assemblies and accompanying blue-prints received from the order department, and determine what non-standard parts are required to complete the assembly job.Most ofthem have worked as skilled assemblers.As the analyzers are essen-tially plant clerical employees who have a close community of interestwith the production employees with whom they work, we shall includethem in the unit.Inspection investigators.-Theapproximately 19 inspection inves-tigators, or checkers, work in the inspection department under thesupervision of the chief inspector.By means of comparitors, ver-niers, and other measuring instruments, they inspect and examine newparts for the purpose of determining whether their measurements andSeeCarbide and Chemical Divisions(Y-12 plant)Union Carbide andCarbonCorpora-tion,92 NLRB 1555;General Electric Company,89 NLRB 726;Welding,Shipyards,Inc,supra,and cases citedtherein.,10Westinghouse Electric Corporation,89 NLRB 8, 23. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDquality meet minimum requirements.Difficulties encountered in con-nection with the production of new parts also are called to the atten-tion of the checkers, who ascertain the trouble.Their workis similarto that of parts and tool inspectors.A number have progressed tothe inspection investigator classification from that of tool maker.Inview of theforegoing,we shall adhere to our practice of includinginspectors in production units and include the inspection investi-gators.11Tool planners.-Thereare 41 employees in this classification, all ofwhom work under tool division supervisors.They are located in thebuilding that houses the Employer's tool designing employees, withwhom they have.very close contact.Tool planners, after studyingblueprints accompanying job writeups or orders, plan the necessaryoperations for making the required tools, and forward their pl9ns tothe tool designers.Although a tool maker background is beneficial,it is clear that the duties of the tool planners are primarily technicalin character.We shall therefore exclude them from the unit 72..Instructors.-Theapproximately 25 instructors are assigned to sev-eral production operations including the heat-treating enamel,assem-bly, and indicator departments, where they teach new employees theparticular operations involved, or generally assist employees in con-nection with problems arising in their phases of production.All aree,perienced production employees and some frequently operate ma.-chines in connection with nonstandard production jobs.They alsosubstitute occasionally for regular production workers.None has au-thority to make recommendations concerning changes in the employ-ment status of other employees, nor does anypossess, orexercise, othersupervisory authority.Because the instructors have the same work-ing conditions and perform duties similar to those of the other pro-duction employees, we shall include them in the unit 13Instructor fieldrepair.-Unlike the employees in the immediatelypreceding category, the 24 field repair instructors are assigned to theservice department and quartered in the building which houses theEmployer's sales department.Their duties are not directly related tothe manufacture of the Employer's products, but are concerned withthe servicing of products in the various branch offices.The Employerperiodically brings field or branch office employees to Dayton, wherethey undergo instruction relating to the Employer's products.Thefield repair instructors explain the design, function, improvements,and servicing of such, products to the visiting field employees.Astheir interests are more closely aligned with those of the employees inthe sales and servicing branches of the Employer's organization, than11 SeeClaytonMark& Company,76 NLRB230;Luminous Processes,Inc.,71 NLRB 405.11Cf.American Locomotive Company, Alco ProductsDivision,92 NLRB 115;Kearney1TreckerCorporation,93 NLRB 890.13Rockwood Pottery, Division of Sperti,Inc.,89 NLRB 1349. NATIONAL CASH REGISTER COMPANY33with those of the production workers, we shall exclude the field repairinstructors from the unit.Job leaders.-Theapproximately 128 job leaders are assigned to.various departments throughout the plant, where theyissue materialrequisitions and give routine directions to their fellow workers con-cerning work assignments.A number assigned to production depart-ments are engaged in actual production work. In such departmentswhere an incentive pay schedule is in effect, some of themearnless thanthe other production workers. In all other departments, they receiveabout 10 cents more per hour than the other employees.None eversubstitutes for the department foreman or the several job foremen orassistant foremen assigned to each department.They do notpossessor exercise any supervisory authority, but their duties and functionsare very much like those of group leaders in other departments whoseinclusionin the unit is not opposed by any party. In another pro-ceeding involving employees in the Employer's electrical maintenancedepartment, the Board found that job leaders in that department werenot supervisors."We perceive no reason for departing from that de-termination in that case.Accordingly, we find that the job leadersare not supervisors and we shall include them.Watchmen.-The28 watchmen, or subwatchmen as they are classi-fied by the Employer, are regularly employed, full-time plant em-ployees who work two extra hours each day at plant entrances andexits during the morning work reporting hours, the lunch hour, andthe afternoon quitting hour, observing whether employees properlypunch the time clocks and exhibit authorization passes for packages.15As none 'of the subwatchmen spends more than 50 percent of his timein the performance of guard duties, we shall include them in the unit.16Chauffeurs.-Althoughthe Petitioner agrees to include the truckdrivers and car washers assigned to the plant garage, it objects to theinclusion of seven chauffeurs assigned to the same garage and who workunder the same supervision, on the ground that they are "confidential"employees.These chauffeurs work on a "call" basis and drive theEmployer's passenger cars, frequently transporting its officials.Wefind that these employees are not confidential employees, within themeaning of the Board's definition.As they have the same workingconditions as the other garage employees,we see noreason for exclud-ing them from the unit.We shall therefore include the chauffeurs.17Commissary employees.-Theapproximately 51 -employees in thiscategory prepare andserve foodin the Employer's 2 cafeterias, 4 diningNational Cash Register Company, supra.isThe Employer also has 54 full-time plant guards,whom the parties have agreed toexclude.,3eWiley Mfg.Inc.,92 NLRB 40.1TFederal TelecommunicationsLaboratories,Inc.,92 NLRB 1395. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDrooms, and several plant food concessions.Such facilities are practi-cally the only ones available to employees within the plant area. Inaccord with our practice, we find that the interests of commissary orrestaurant employees are sufficiently related to those of the productionand maintenance employees to warrant their inclusion in the unit.18Accordingly we find that the following employees at the Employer'splants at Dayton and Washington Court House, Ohio, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees,19 including the timewriters, assistant clerks, head clerks, and factory clerks,- high schoolco-operative students, model makers, instrument repairmen in the in-strument control laboratory, analyzers, inspection investigators, in-structors, job leaders, subwatchmen, chauffeurs, and commissary em-.ployees, but excluding all office clerical employees, university co-operative students, technical employees, professional employees,'-'temporary employees at Old River and Sugar Camp,- all employeespresently represented by the American Federation of Labor printingcraft unions,23 guards, job foremen, and all other supervisors as de-fined in the Act.24.[Text of Direction of Election omitted from publication in thisvolume.]18Kohler Company, supra,and cases cited therein.19The parties agree that the maintenance employees in the plant engineering department,the outside department employees,garage department employees,and group leaders, shouldbe included within this category.It is clear from the record,and we find,that groupleaders are not supervisors within the meaning of the Act.20The parties agree that the 6 clerks in the receiving department and the 11 clerks inthe traffic department should be included in this category.21The parties agree that the registered nurses, the part-time dentist,and the two part-time physicians should be excluded in this category.22 In accordance with the agreement of the parties.28Dayton Typographical Union No. 57;Dayton Electro-typers Union(Local No. 114)I.S. & U.; Dayton Photo-Engravers Union(Local No. 60) ;Dayton Stereotypers UnionNo. 15; and Dayton Printing Pressmen and Assistants'Union No. 24.241f the Petitioner does not desire to participate in an election at this time,we shallpermit it to withdraw its petition without prejudice upon notice to the Regional Director,within 10 days after issuance of the Decision and Direction of Election herein.FloraCabinet Company,Inc.,94 NLRB 12, and case cited therein.POOLE FOUNDRY AND MACHINE COMPANYandLODGE 211, INTERNA-TIONAL ASSOCIATION OF MACHINISTS.Case No. 5-CA--35.. July9,1951Decision and OrderOn March 9, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor95 NLRB No. 3.